PD-0555-15
                               NO.   02-13-00^63-CR


                                        IN    THE

                           COURT OF CRIMINAL APPEALS

                                     AUSTIN,TEXAS             COURT OF CRIMINAL APPEALS

                             JULIO ORTIZ CHAVARRIA
                                                                   MAY 08 2015
                                             vs


                               THE STATE OF TEXAS
                                                               Abel Acosta, Clerk
                          From the Second District Court of Appeals
                                                                       FILED IN
        Motion for Extension of Time to File Petition For Discretionary QiMfiiAL APPEALS
                                                                        HAY 08 2015
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                                                                      Abel Acosta, Clerk
        Comes now,Julio Ortiz Chavarria,Petitioner Pro SE,and files this motion

for Extension of Time for (60)days in which to file a Petition for Discretionary
Review.In support of this Motion Appellant shows the Court the following:



                                             I.

        The Petitioner was convicted in the 297th District Court of Tarrant

County,Texas in Cause No.1292614D styled The State of Texas vs Julio Ortiz
Chavarria.The Petitioner appealed to the Second District Court of Appeals in

Fort Uorth,Texas.No.02-13-00463-CR.The Court affirmed the descision on April 2,
2015.

        The current deadline for filing the Petition for Discretionary Review

is May 05,2015.The Petitioner has not requested any extension of time prior to
this request. This request is a good faith attempt to allow Petitioner extra
time in which to properly perfect and submit to this Court a timely Petition
for Discretionary review,and as Petitioner is not a attorney and is attempting
to file his Petition Pro SE and in Forma Pauperis,it is in the interest of

justice to allow the Petitioner an extension of time.
                               Prayer for Relief

Appellant respectfully asks that this Court Grant his Motion for Extension of
Time of (60)days and move the Due Date for the filing of said petition from
May 5,2015 to July 4,2015.




                             CERTIFICATE OF SERVICE



       I, Julio Ortiz Chavarria,certify that a true and correct copy of the
foregoing instrument was mailed to the State Prosecuting Attorney.P.O.Box 12405
Austin,Texas 78711 on this the 05 day of May 2015.



                                                                           ^
                                              ^sss^Tulio Ortiz Chavarria
                                                   #   01BB3651